Citation Nr: 1213133	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-37 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than October 22, 2007 for the award of service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to February 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2008 rating decision in which the RO awarded service connection for diabetes mellitus associated with herbicide exposure and assigned a 20 percent disability rating effective October 22, 2007.

In his November 2008 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC.  In a subsequent substantive appeal received in January 2009, the Veteran, through his representative indicated that he did not want a Board hearing.  As such, his hearing request is deemed withdrawn.


FINDINGS OF FACT

The Veteran's initial claim for service connection for diabetes mellitus, type II was received by the RO on October 22, 2007.  


CONCLUSION OF LAW

The criteria for an effective date earlier than October 22, 2007 for the award of service connection for diabetes mellitus, type II have not been met.  38 U.S.C.A. 
§§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, a December 2007 letter provided notice regarding what information and evidence was needed to substantiate the underlying claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The Veteran is challenging the initial evaluation assigned following the grant of service connection for diabetes mellitus.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post service treatment records, and VA authorized examination reports.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West Supp. 2011); 38 C.F.R. § 3.151(a) (2011).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2011).

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2011).  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) (2011).  

Review of the record reflects that a September 1970 rating decision established service connection for malaria.  In February 2007, the Veteran submitted a letter requesting that his "above claim" be reopened and he wanted to add claims for service connection for hearing loss and facial/body cysts due to Agent Orange exposure.  The Board notes that the only "above" reference on the letter was the word "Claim" and the Veteran's file number.  In July 2007, additional correspondence was received from the Veteran noting that a July 2007 RO development letter did not mention his malaria claim.  

The Veteran submitted correspondence received on October 22, 2007 inquiring about the whereabouts of a claim for service connection for diabetes mellitus.  He stated that he filed for this disability at the same time as his hearing loss claim.  His claim for service connection for diabetes mellitus was granted in a March 2008 rating decision, with an effective date of October 22, 2007.  The Veteran disagreed with the effective date assigned.

With his notice of disagreement, the Veteran submitted a copy of a document signed April 9, 2007 requesting that diabetes mellitus, type II be added to his service connection claim.  He stated that he filed this document with the Virginia Department of Veterans Affairs, but acknowledged that the amendment was evidently not received by the Roanoke RO.  He requested an effective date of May 2007.

After review of the record, the Board finds that no formal or informal claim for service connection for diabetes mellitus was received by the RO prior to October 22, 2007.  Neither the correspondence received in February 2007 nor the correspondence received in July 2007 mentioned diabetes.  Thus, such documents do not represent an informal claim for service connection for diabetes as they do not identify that condition as one for which compensation was being sought.  38 C.F.R. § 3.155 (2011).  

While the Veteran has provided a document signed by him in April 2007, the RO date stamp reflects receipt of that document at the RO in March 2008.  The Veteran indicated that he provided the document to the Virginia Department of Veterans Affairs but that it evidently did not make it to the Roanoke VA RO.  To the extent the Veteran may have filed a claim with the state veterans office, such office is not part of the U.S. Department of Veterans Affairs, and the date received by the state office cannot be deemed the date of receipt by VA.  38 C.F.R. § 3.1(r).  Hence, the date of receipt of the Veteran's initial claim for service connection for diabetes mellitus was on October 22, 2007, and an earlier effective date is not authorized under 38 C.F.R. § 3.400.

The Veteran's representative argues that an earlier effective date is warranted pursuant to 38 C.F.R. § 3.157 which provides in pertinent part that a report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or Department of Veterans Affairs issue, if the report relates to a disability which may establish entitlement.  The date of outpatient or hospital examination or date of admission to a VA or uniformed service hospital will be accepted as the date of receipt of a claim.  See 38 C.F.R. § 3.157(b)(1).  To that end, the Veteran's representative notes that an April 6, 2007 VA treatment record indicates that as a result of an Agent Orange examination the Veteran was found to have a diagnosis of diabetes mellitus.  The Veteran's representative contends that based upon the provisions of 38 C.F.R. § 3.157, the effective date for the grant of service connection for diabetes mellitus should be April 6, 2007.

However, the Board notes that the Veteran's representative's argument is misguided.  While 38 C.F.R. § 3.157 does contain provisions in which VA treatment records can constitute an informal claim in certain cases, application of this regulation is not warranted in this case, as such regulation applies only to a distinct group of claims where service connection has already been established for the condition at issue.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because appellant had not been granted service connection for his anxiety disorder, the mere receipt of medical records could not be construed as informal claim).  As this appeal is based upon an initial claim for service connection for diabetes mellitus, 38 C.F.R. § 3.157 does not apply and an earlier effective date is not warranted on that basis.  
 
As a final matter, the Board has considered the provisions of 38 C.F.R. § 3.114(a) as the grant of service connection for diabetes mellitus was based on a change in law that added that disability to the Agent Orange presumptive regulations effective May 8, 2001.  See 69 Fed. Reg. 31882.  Where compensation is awarded pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a).  In this case, the medical evidence reflects that the Veteran's diabetes mellitus was of new onset in April 2007.  When presenting for his January 2007 Agent Orange examination, he denied a history of endocrine disorders and noted a past medical history of Meniere's disease, with no mention of any other disorder.  Following blood work showing high glucose levels, he was ultimately diagnosed with diabetes mellitus in April 2007.  The Veteran does not contend and the record does not suggest that he suffered from diabetes mellitus on May 8, 2001, the effective date of the change in the regulation.  Accordingly, the provisions of 38 C.F.R. § 3.114(a) are not applicable in this case.

As the record reflects that the first correspondence reflecting an intent to claim service connection for diabetes mellitus was received by the RO on October 22, 2007, an effective date earlier than October 22, 2007 for the award of service connection for diabetes mellitus must be denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an effective date earlier than October 22, 2007 for the award of service connection for diabetes mellitus, type II is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


